
	

113 SCON 4 IS: Expressing the sense of Congress that a carbon tax is not in the economic interest of the United States.
U.S. Senate
2013-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2013
			Mr. Vitter (for himself,
			 Mr. Cochran, Mr. Blunt, Mr.
			 Lee, Mr. Moran,
			 Mr. McConnell, Mr. Johnson of Wisconsin, Mr. Barrasso, Mr.
			 Inhofe, Mr. Coburn,
			 Mr. Cornyn, Mr.
			 Wicker, Mr. Boozman,
			 Mr. Risch, Mr.
			 Roberts, Mr. Heller,
			 Mr. Enzi, and Mr. Johanns) submitted the following concurrent
			 resolution; which was referred to the Committee on Finance
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  carbon tax is not in the economic interest of the United
		  States.
	
	
		Whereas a carbon tax is regressive in nature and would
			 unfairly burden those vulnerable individuals and families in the United States
			 that are already struggling under a stagnating economy;
		Whereas a carbon tax would increase the cost of every good
			 manufactured in the United States;
		Whereas a carbon tax would harm the entire United States
			 manufacturing sector;
		Whereas the increase in production of domestic energy
			 resources on private and State-owned land has created significant job growth
			 and private capital investment; and
		Whereas affordable and reliable energy sources are
			 critical to maintaining the United States global competitiveness: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 a carbon tax would be detrimental to American families and businesses, and is
			 not in the interest of the United States.
		
